UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--- x
LYNNE VAUGHN,
Plaintiff,

v. ORDER
M&T BANK CORPORATION; ARTHUR ;

MURPHY; NOEL CARROLL; SHELLIE 19 CV 612 (VB)
PICONE: NICOLE KRAJNA; and MARIA

MONROY,

Defendants.
wnennnn= --X

 

As discussed at a conference held today and attended by counsel for all parties, it is
HEREBY ORDERED:

1. The deadline for the completion of all discovery is extended to April 6, 2020.

2. Because this case will likely be reassigned to Judge Halpern, counsel shall submit
a joint letter to Judge Halpern at the close of discovery to propose, consistent with his Individual
Practices, either a pre-motion conference in anticipation of filing a summary judgment motion or
a briefing schedule for that motion.

3, To the extent any deadlines apply for the filing of dispositive motions, those
deadlines are cancelled under the circumstances.

Dated: March 4, 2020
White Plains, NY
SO ORDERED:

Vr

Vincent L, Briccetti
United States District Judge

 

 

 
